ANDERSON, Circuit Judge
(concurring). Sitting as District Court on January 9, 1922, the case of Gaston v. Nichols came before me. It then appeared that the issue in that case was not distinguishable from the issue in the present case, in which, on November 17, 1921, Judge Brown had filed a careful opinion. 276 Fed. 128. It seemed plain that the question was one of substantial public importance that ought to be determined speedily by the Court of Appeals.
Manifestly it would have been of no practical use for me, sitting as District Court, to have studied the problem and formed and expressed an opinion agreeing or disagreeing with Judge Brown’s views. Accordingly, in order to speed the cause, without hearing the question argued, I ruled, pro forma, as Judge Brown had ruled; the parties agreeing to co-operate in every practical way in obtaining an early hearing in this court.
*77On this appeal in Page v. Polk I have for the first time considered the question and examined the authorities. My views accord with the decision of this court in Nichols v. Gaston and in the instant case.